Exhibit 10.15
 
 
RETURN TO TREASURY AGREEMENT




THIS AGREEMENT (“Agreement”) is made as of the 6th day of August, 2010, by and
between USA Therapy, Inc., a corporation formed pursuant to the laws of the
State of Nevada (the “Company”), Kathy Kestler and Todd Bauman (the
“Shareholders”).




 
RECITALS



WHEREAS, the Shareholders are the registered and beneficial owners of an
aggregate of 20,000,000 shares of the Company’s common stock (collectively, the
“Shares”);


WHEREAS, the Shareholders received their Shares in consideration for prior and
continuing services and prior capital investments to the Company; AND


WHEREAS, pursuant to the Share Exchange Agreement entered into by and among the
Company, the Shareholders, Asia Packaging & Printing, Inc. (“APPI”), and all of
the shareholders of APPI, the Shareholders have determined that the return of
the Shares to the Company’s treasury is in the best interest of the Company and
its shareholders.


NOW THEREFORE for due consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


Surrender of Shares


1.           The Shareholders hereby surrender to the Company the Shares by
delivering to the Company a share certificate or certificates representing the
Shares, duly endorsed for transfer in blank, signatures medallion
guaranteed.  The Company hereby acknowledges receipt from the Shareholders of
the certificates for the sole purpose of retiring the Shares.


Representations and Warranties


2.           Each of the Shareholders severally, not jointly, represents and
warrants to the Company that it is the owner of the Shares, that it has good and
marketable title to the Shares, and that the Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.


Indemnification


3.           Each of the Shareholders severally, not jointly, agrees to
indemnify the Company, and hold it harmless from and in respect of any
assessment, loss, damage, liability, cost and expense (including, without
limitation, interest, penalties, and reasonable attorneys’ fees) imposed upon or
incurred by the Company resulting from any breach of representation or warranty,
in any material respect, made by any Shareholder pursuant to Section 2 of this
Agreement.  If any claim, action or proceeding is brought against the Company
arising out of a claim that is the subject of indemnification under this
Agreement, the Company shall provide the Shareholder with prompt written notice
of the same, together with the basis for seeking indemnification (the
“Indemnification Notice”).  Upon receipt of an Indemnification Notice by a
Shareholder, each Shareholder shall inform the Company (delivering the
Indemnification Notice), within 5 business days after receipt of the
Indemnification Notice, whether Shareholder elects to compromise or defend such
claim, action or proceeding.    Each Shareholder shall have the right, at its
option, to compromise the claim, at its own expense.  In the event a Shareholder
elects to defend, the Company shall have the right to control the defense of any
claim brought against him or her that is the subject of this indemnification. 
All costs and expenses incurred, including legal fees, in connection with the
compromise or defense of any claim shall be paid by the Shareholder. 




General


4.              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


5.              For all purposes this Agreement will be governed exclusively by
and construed and enforced in accordance with the laws of the State of Nevada
and the Courts prevailing in the State of Nevada.


   6.                 Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the date of transmission, if such notice or
communication is delivered via facsimile or the second day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service.  The
facsimile number and address for such notices and communications to the
Shareholders shall be 9500 West Flamingo Road, Suite 205, Las Vegas, Nevada
89147 - Phone: (702) 523-5344 and Fax: (702) 893-9997.


7.              The provisions contained herein constitute the entire agreement
among the Company and the Shareholders with respect to the subject matter hereof
and supersede all previous communications, representations and agreements,
whether verbal or written, among the Company and the Shareholders with respect
to the subject matter hereof.


8.              This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


9.              This Agreement is not assignable without the prior written
consent of the parties hereto.


11.              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.


USA THERAPY, INC.


By: /s/ Kathy Kestler                                                      
Name: Kathy Kestler
Title: President






/s/ Kathy Kestler                                           
Name: Kathy Kestler




/s/ Todd Bauman                                           
Name: Todd Bauman

